In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00261-CR

____________________


SHANTELL NICOLE STEVENS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95128




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Shantell Nicole Stevens pled guilty
to retaliation.  On November 7, 2005, the trial court found the evidence sufficient to find
Stevens guilty, but deferred further proceedings, placed Stevens on community supervision
for four years, and assessed a fine of $500.  On August 1, 2007, the State filed a motion to
revoke Stevens's unadjudicated community supervision.  Stevens pled "true" to five 
violations of the conditions of her community supervision.  The trial court found that Stevens 
violated the conditions of her community supervision, found Stevens guilty of retaliation, and
assessed punishment at ten years of confinement.
	Stevens's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On December 18, 2008, we granted an extension of time for appellant to file
a pro se brief.  We received no response from appellant.  We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

						_________________________________
							  STEVE McKEITHEN           
							         Chief Justice


Submitted on March 17, 2009
Opinion Delivered March 25, 2009
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.